Case 4:18-cv-00442-ALM-CMC Document 169 Filed 06/29/20 Page 1 of 2 PageID #: 9054



                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

  Edward Butowsky,

       Plaintiff,

  v.                                                 Case No. 4:18-cv-442-ALM

  David Folkenflik, et al.,

       Defendants


                    PLAINTIFF’S PROPOSED REDACTED ORDER

          NOW COMES Edward Butowsky, the Plaintiff, submitting a proposed redacted

  version of the Court’s June 5, 2020 sealed Order (Doc. No. 147). The proposed order is

  attached as Exhibit 1. The Plaintiff only seeks to redact his personal email addresses for

  reasons of privacy.     Such redactions are fairly standard, see, e.g., Jones v. Steel

  Fabricators of Monroe LLC, CIV.A. 14-3175, 2015 WL 5676838, at *5 (W.D. La. Sept.

  25, 2015), report and recommendation adopted, CIV.A. 14-3175, 2015 WL 6023143

  (W.D. La. Oct. 14, 2015), and there is no legitimate reason for disclosure of such

  information. The undersigned overlooked the date for submitting a redacted order and

  apologizes to the Court for its tardiness.




                                               -1-
Case 4:18-cv-00442-ALM-CMC Document 169 Filed 06/29/20 Page 2 of 2 PageID #: 9055



                                            Respectfully submitted,

                                            /s/ Ty Clevenger
                                            Ty Clevenger
                                            Texas Bar No. 24034380
                                            P.O. Box 20753
                                            Brooklyn, New York 11202-0753
                                            (979) 985-5289
                                            (979) 530-9523 (fax)
                                            tyclevenger@yahoo.com

                                            Attorney for Plaintiff Edward Butowsky




                              CERTIFICATE OF SERVICE

         I certify that a copy of this document was filed electronically with the Court's ECF
  system on June 29, 2020, which should result in automatic notification to all counsel of
  record.

                                            /s/ Ty Clevenger
                                            Ty Clevenger




                                             -2-
